          Case 1:18-cr-00180-NONE-SKO Document 52 Filed 06/15/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                           NO. 1:18-CR-00180-NONE
11
                                   Plaintiff,
12                                                       ORDER SEALING DOCUMENTS AS SET FORTH
                            v.                           IN GOVERNMENT’S NOTICE
13
     ARIC MATTHEW SALAZAR,
14
                                  Defendant.
15

16

17

18          Pursuant to Local Rule 141(b), and based on the representations contained in the Government’s

19 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s
20 Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant Aric Salazar, and

21 the Government’s Request to Seal shall be SEALED until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United

23 States and counsel for the defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

25 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26 the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling

27 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

28 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
          Case 1:18-cr-00180-NONE-SKO Document 52 Filed 06/15/21 Page 2 of 2

 1 that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 2 adequately protect the compelling interests identified by the Government.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    June 15, 2021
                                                     UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN          2
30    GOVERNMENT’S NOTICE
